DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
Published paragraph [0006] references cancelled claims 1, 14, and 15.  
Published paragraph [0031]-[0032] discuss sensor module as reference number 52 and 50 and further discuss transducer module as reference number 52. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nettel (US4823411 herein after “Nettel”).
Claim 16: Nettel discloses a housing comprising: at least one threadless housing body (the cleanout extension 26 is a cylindrical body which encloses a volume and therefore is a housing a volume) including a housing wall (see annotated Fig. 4, below) that at least partially defines a housing chamber (the housing chamber is the volume surrounded by the extension 26 wall) within an interior of the housing body, wherein the housing wall has at least one opening (the opening at the top of the housing/extension 26 of Fig. 4); at least one cover (sealing plug) configured to enable the cover to close the at least one opening in the housing wall (the sealing plug 32 closes the opening of the extension 26); and at least one threaded element (cleanout extension adapter 20) disposed and releasably fastened within the opening (col. 2, lines 30-42: cleanout extensions are produced with internal diameters meeting tolerances in accordance with the class or schedule of the cleanout extension. A quick drying adhesive is applied to the cylindrical body 22 of the cleanout extension adaptor and the cleanout extension adaptor is inserted into the top of the cleanout extension 26. The lip 24 retains the cleanout extension adaptor 20 in position while the adhesive sets.), wherein the at least one threaded element (adaptor 20) is configured to receive the cover (sealing plug 32) such that the opening can be closed by the cover (col. 2, lines 45-50), wherein the at least one threaded element has a first thread, and the cover has a second thread complementary to the first thread (col. 2, lines 45-50: The cleanout extension adaptor 20 has a generally tubular cylindrical configuration includes a through bore with internal threads 30. A sealing plug 32 includes external threads 34 which mate with the threads 30 in the cleanout extension adaptor 20. The sealing plug 32 can be quickly and easily threaded in place by inserting a tool such as a screwdriver in the slot 36 formed in the top of the sealing plug 32.).

    PNG
    media_image1.png
    416
    681
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nettel in view of Izzi (US4620330 herein after “Izzi”).
Claim 24: Nettel discloses the device of claim 16, previous.   Nettel fails to teach a sealing element disposed between the housing body and the cover and configured to close a gap between the housing body and the cover.
	However, Izzi teaches the use of a sealing element (ring gasket sealing member 46) which is disposed between two flanges 19, 44 which compress against one another in an installed position thus compressing the gasket 46 there between. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a compressible gasket as taught by Izzi with the device of Nettel in order to best seal the junction between two rigid surfaces. 

Claims 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nettel in view of Thomas (US20130133753 herein after “Thomas”). 

Claim 26:  Nettel teaches the device of claim 16, previous.  Nettel fails to teach wherein the housing body includes two half-shells, which half-shells are joined along corresponding contact surfaces by welding, soldering, or gluing. 
	However, Thomas teaches a housing body (see Figs. 4, 5) including two half-shells 1, 2.  These two half shells are joined together along contact surfaces (joint edges 11, 12, 13, 21, 22, 23) via welding, soldering, or gluing [0017] With the production of the housing body, the shell-shaped single parts are connected to one another adhesively, adhesively and positively or by material bonding. In addition to known welding or soldering processes, it is possible to glue the shell-shaped single parts to one another.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to create a housing into two half-shells in order to more easily surround functional or stationary elements.

Claim 27:  Nettel in view of Thomas teaches the device of claim 26, previous.  Nettel in view of Thomas fails to teach wherein the half-shells are fabricated by deep-drawing. 
	However, the process of fabricating an element does not distinguish a product from the prior art when the claim is the same or obvious from a product of the prior art. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The choice of production of an element is a design choice which takes into consideration the operating environment of the housing and thus material, the cost, expected longevity, assembly, etc.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the half-shells of a housing from any suitable process including die-casting, deep-drawing, stamping, 3D printing, etc. in order to achieve the most effective housing for a particular application. 

Claims 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nettel. 
Claim 31: Nettel teaches the device of claim 16, previous.  Nettel fails to teach wherein the housing body is of a first material and the threaded element is of a second material that is different from the first material.  However, the choice of material is a design choice within the scope of a person having ordinary skill in the art and the particular material choice in the instant invention does not appear to impart any criticality beyond what is known in the art. Material choices can depend on operating environment (Anticipated mechanical or chemical stressors), adjoining methods/medium (adhesive, welding, force-fit), application/operating environment of the housing, anticipated operational life, permeability for signal transmission/reception, etc.  The cost to manufacture elements is a further design choice. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a first and second material to best suit an application, manufacturing, and assembly including different first and second materials.

Claim 32: Nettel teaches the device of claim 31, previous.  Nettel fails to teach wherein the second material is a plastic, cast steel or aluminum, and wherein the first material is a steel sheet.
	However, However, the choice of material is a design choice within the scope of a person having ordinary skill in the art and the particular material choice in the instant invention does not appear to impart any criticality beyond what is known in the art. Material choices can depend on operating environment (Anticipated mechanical or chemical stressors), adjoining methods/medium (adhesive, welding, force-fit), application/operating environment of the housing, anticipated operational life, permeability for signal transmission/reception, etc.  The cost to manufacture elements is a further design choice. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a first and second material to best suit an application, manufacturing, and assembly including different first and second materials wherein the first is steel and the second is plastic, cast steel, or aluminum which are all well-known, readily available, and cost-efficient materials.

Allowable Subject Matter
Claims 17-23, 25, 28-30, 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art includes Nettel and Hausler et al. (US20110058313 herein after “Hausler”).
Hausler teaches a process transmitter 20 including process transmitter housing body 40.  The cover 42 is attached to the housing 40 via threaded engagement.  The threads of Hausler are not an attachable or detachable element; the threads are a physical trait/form of the housing chassis.  Therefore, claim 17 requires a retaining element (Nettel requires no retaining element attached to the housing wall and adding any retaining element would be hindsight); claim 25 requires wherein the threaded element has at least one stop on a front side facing the cover, wherein the stop projects from the front side, wherein the sealing element has a stop opening that is complementary to the stop, and wherein the stop extends into the stop opening when the sealing element is assembled to the threaded element (this is not taught, suggested, or made obvious by the prior art), claim 28 requires a second opening having an intersecting angle (this is not taught, suggested, or made obvious by the prior art.), and claim 33 requires a housing according to claim 16; and an electronics unit configured to process a measurement signal representing the process variable from a transducer, wherein the electronics unit is disposed in the housing chamber (while the recitation of “a housing for a field device…” is in the preamble of claim 16, the limitations are not positively recited in the body of claim 16.  Thus, claim 33 requires the elements within the housing which are not taught, suggested, or made obvious by the prior art.  There is no reasonable teaching, suggestion, or motivation for a person having ordinary skill in the art to make the threads of Hausler removable except for hindsight.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        4/16/2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861